Case 1:17-cv-00107-LM-AKJ Document 142 Filed 03/30/20 Page 1 of 4 PageID #: 894




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

KORMAHYAH KARMUE                     :
                                     :
       v.                            :                  C.A. No. 1:17-cv-107-LM-AKJ
                                     :
DAVID RENNINGTON, Chief Deputy,      :
United States Marshals Services,     :
JOHN DOE #1, Deputy U.S. Marshal     :
JOHN DOE #2, Deputy U.S. Marshal     :
JOHN DOE #3, Warden of The Donald W. :
Wyatt Detention Center               :

              [DEFENDANTS’ PROPOSED] PRETRIAL SCHEDULING ORDER

         Defendants the Donald W. Wyatt Detention Center, Sergeant Zachary Robbins, Warden

Daniel Martin, Edward Blanchette, M.D., Brendan Moore, Elden DaSilva, Justin Carvalho and

the United States of America hereby propose the following discovery schedule:


         a.       The parties shall complete all fact discovery by October 28, 2020.

         b.       Plaintiff Kormahyah Karmue (“Plaintiff”) shall respond to Defendant Edward
                  Blanchette, M.D.’s written discovery within thirty (30) days from the date of the
                  entry of this Scheduling Order.

         c.       Plaintiff shall respond to Defendants the Donald W. Wyatt Detention Center,
                  Sergeant Zachary Robbins and Warden Daniel Martin’s written discovery within
                  thirty (30) days from the date of the entry of this Scheduling Order.

         d.       Plaintiff shall make his expert disclosures by December 4, 2020.

         e.       Defendants shall file their expert disclosures by January 8, 2021.

         f.       Expert discovery shall be completed by February 8, 2021.

         g.       Dipositive motions shall be filed by March 8, 2021.




                                                   1
4838-6565-8808, v. 2
Case 1:17-cv-00107-LM-AKJ Document 142 Filed 03/30/20 Page 2 of 4 PageID #: 895




 Respectfully submitted by,

 THE    DONALD   W.   WYATT EDWARD BLANCHETTE, M.D.
 DETENTION FACILITY, WARDEN
 DANIEL MARTIN and SERGEANT
 ZACHARY ROBBINS

                                       By his Attorneys,
 By its Attorneys,

 /s/ Matthew C. Reeber                 /s/Per C. Vaage
 Matthew C. Reeber (#7702)             Michael G. Sarli (#2719)
 PANNONE LOPES DEVEREAUX & O’GARA      Per C. Vaage (#7273)
 LLC                                   Gidely, Sarli & Marusak, LLP
 1301 Atwood Avenue, Suite 215N        One Turks Head Place, Suite 900
 Johnston, RI 02919                    Providence, RI 02903
 401 824 5100 t                        401 274 6644 t
 401 824 5123 f                        401 331 9304 f
 mreeber@pldolaw.com                   mgs@gsm-law.com
                                       pcv@gsm-law.com


 BRENTON MOORE; ELDEN DASILVA;
 JUSTIN CARVALHO; and
 UNITED STATES OF AMERICA


 By their Attorneys,

 AARON L. WEISMAN
 United States Attorney

 /s/ Bethany N. Wong
 Bethany N. Wong
 Assistant U.S. Attorney
 United States Attorney’s Office
 50 Kennedy Plaza, 8th Floor
 Providence, RI 02903
 401 709-5000 t
 401 709-5017 f
 bethany.wong@usdoj.gov




                                       2
4838-6565-8808, v. 2
Case 1:17-cv-00107-LM-AKJ Document 142 Filed 03/30/20 Page 3 of 4 PageID #: 896




IT IS SO ORDERED this _____ day of _____________, 2020.




                                          3
4838-6565-8808, v. 2
Case 1:17-cv-00107-LM-AKJ Document 142 Filed 03/30/20 Page 4 of 4 PageID #: 897




                                      CERTIFICATION

        I hereby certify on this 30th day of March, 2020, this document was filed electronically
and is available for reviewing and downloading to the ECF registered parties. I also served a
copy by first class mail to the Plaintiff at the following addresses:

 Kormahyah Karmue
 9804 Palmetto Dune Court
 Orlando, FL 32832

                                                     /s/ Matthew C. Reeber




                                                4
4838-6565-8808, v. 2
